Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim is directed to a computer readable medium.  The claim remains silent regarding the transitory nature of the computer readable medium. The specification does not explicitly exclude ineligible signal embodiments. Thus interpretation of medium allows for non-eligibly patentable subject matter such as the mentioned propagation medium, data structure. Such propagation media (carrier waves, signals...) do not fall into one of the eligible statutory classes of invention (process, machine, article of manufacture, or composition of matter) Therefore, the claim is rejected as being nonstatutory.  Applicant is advised that a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be corrected by amending to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC 101 by adding the limitation “non-transitory” to the claim.  Other terms that exclude the signal embodiments may be acceptable upon review.
Drawings
The drawings are objected to because Fig. 1-6 are of insufficient quality. MPEP 608.02.  “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit 
The drawings are objected to because Fig. 1-6 has view numbers equal to or smaller than the reference characters. MPEP 608.02.  “(u) Numbering of views. (2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.”
Allowable Subject Matter
Claims 2, 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the first modified image does not include image content for the image frame” however to modify means to make partial or minor changes. If an image is modified, but the image does not include the image content, then it is unclear how it is a modified image and not a completely different image.
wherein the received instruction includes the first modified image” however instructions are directions or orders, and it is unclear how an instruction could include the modified image. The modified image could be sent alongside instructions, but it is not an instruction itself.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 3-5, 9-10, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Beals U.S. Patent/PG Publication 20120198572.	
Regarding claim 1:
 A method comprising: 
 at a client device: (Beals [0038] As illustrated in FIG. 3B, in response to initiation of the process to authorize the set top boxes 306B and 309B)
 receiving a first image frame from a server (Beals [0013] For example, a content service provider (such as a cable and/or satellite television programming provider, a video on demand provider, and so on) may provide content receivers (such as television receivers, set top boxes, digital video recorders, and so on) to users as part of the content service.).
 storing the first image frame (Beals [0021] The electronic devices 103a-103x may each include one or more processing units electronic devices 112a-112x, one or more non-transitory storage media 113a-113x (which may take the form of, but is not limited to, a magnetic storage medium; optical storage medium; magneto-optical storage medium; read only memory; random access memory; erasable programmable memory; flash memory; and so on),).
 generating a first modified image that corresponds to the first image frame (Beals [0038] the set top box 306B may display a QR code 312B on a screen 308B of the living room television 307B).
 transmitting, to a remote device, the generated first modified image (Beals [0038] display a QR code 312B on a screen 308B of the living room television 307B which the user 303B may capture utilizing a smart phone 304B.).
 receiving, from the remote device, an instruction for displaying a second image frame, wherein the remote device uses the first modified image to determine the instruction for displaying the second image frame and in response to receiving the instruction, displaying, on a display communicatively coupled to the client device, the second image frame (Beals [0040] In such cases if the user does not perform the described process and/or the content provider is unable to determine that the two set top boxes are not being fraudulently utilized, the content provider may prevent the two set top boxes from receiving content.) where the instruction is to show content or not and the second frame is either the next video frame (authorized) or no content (not authorized).
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Beals. Beals further teaches  wherein:
 the instruction for displaying the second image frame is an instruction for displaying an unmodified version of the first image frame (Beals [0040] In such cases if the user does not perform the described process and/or the content provider is unable to determine that the two set top boxes are not being fraudulently utilized, the content provider may prevent the two set top boxes from receiving content.) where the instruction is to show content or not and the second frame can be authorized, which would show the frame without the QR code.
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Beals. Beals further teaches  wherein the first modified image comprises a QR code corresponding to the first image frame (Beals [0038] As illustrated in FIG. 3B, in response to initiation of the process to authorize the set top boxes 306B and 309B, the set top box 306B may display a QR code 312B on a screen 308B of the living room television 307B which the user 303B may capture utilizing a smart phone 304B. As illustrated in FIG. 3C, after the user 303C utilizes the smart phone 304C to capture the QR code 312C, the smart phone may display a message on a smart phone screen 305C that the QR code has been captured.).
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Beals. Beals further teaches  wherein the first modified image is not manipulated at the remote device (Beals [0038] As illustrated in FIG. 3B, in response to initiation of the process to authorize the set top boxes 306B and 309B, the set top box 306B may display a QR code 312B on a screen 308B of the living room television 307B which the user 303B may capture utilizing a smart phone 304B. As illustrated in FIG. 3C, after the user 303C utilizes the smart phone 304C to capture the QR code 312C, the smart phone may display a message on a smart phone screen 305C that the QR code has been captured.) since the smartphone does not manipulate the image.
Regarding claim 9:
 The method of claim 1, has all of its limitations taught by Beals. Beals further teaches  wherein the first modified image comprises a first watermark overlaid with the first image frame (Beals [0038] the set top box 306B may display a QR code 312B on a screen 308B of the living room television 307B).
Regarding claim 10:
 The method of claim 9, has all of its limitations taught by Beals. Beals further teaches  wherein generating the first modified image comprises converting at least a portion of the first image frame to an encoded data set (Beals [0038] the set top box 306B may display a QR code 312B on a screen 308B of the living room television 307B) where a qr code is encoded data.
Regarding claim 17:
 The method of claim 9, has all of its limitations taught by Beals. Beals further teaches  wherein the first modified image comprises a QR code corresponding to the first image frame (Beals [0038] the set top box 306B may display a QR code 312B on a screen 308B of the living room television 307B).
Regarding claim 18:
 The method of claim 1, has all of its limitations taught by Beals. Beals further teaches  wherein the server comprises a content management device (Beals [0013] For example, a content service provider (such as a cable and/or satellite television programming provider, a video on demand provider, and so on) may provide content receivers (such as television receivers, set top boxes, digital video recorders, and so on) to users as part of the content service. The user may be charged a particular fee for the first content receiver and then a lesser fee for each additional content receiver that the user chooses to utilize with the content service at a single location (such as a home, an office, and so on).).
Regarding claim 19:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beals U.S. Patent/PG Publication 20120198572 in view of Avinash U.S. Patent/PG Publication 20090169074.
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Beals. Beals does not expressly disclose  the remote device sending instructions to modify. In a related field of endeavor, Avinash teaches:
wherein the instruction for displaying the second image frame is an instruction for displaying a modified version of the first image frame (Avinash [0027] The suppression of selected regions (block 210) can be carried out in any one of known methods to make the unauthorized data not discernible. Examples of the known methods include blurring the segmented feature of interest beyond recognition by smoothing or pixelating, or color-coding the region to restrict the information content provided to the unauthorized user.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to send a modification as taught by Avinash. The motivation for doing so would have been to prevent unauthorized viewers from seeing content (Avinash [0027]). Therefore it would have been obvious to combine Avinash with Beals to obtain the invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beals U.S. Patent/PG Publication 20120198572 in view of Avinash U.S. Patent/PG Publication 20090169074.
Regarding claim 11:
 The method of claim 9, has all of its limitations taught by Beals. Beals does not expressly disclose  a hash. In a related field of endeavor, Valdivia teaches:
wherein the first modified image comprises a first perceptual hash of the first image frame (Valdivia [0016] According to implementations of the disclosed subject matter a login token may be transmitted by a computer readable image. The login token may be embedded in the computer readable image. The login token may be encoded into a computer readable image such as, but not limited to, a QR code, a bar code, an OCR qualified image, a digital hash, a readable arrangement, or the like or a combination thereof.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a hash as taught by Valdivia. The rationale for doing so would have been that it is a simple substitution of visual element used for identification, where Valdivia provides numerous possible examples. Therefore it would have been obvious to combine Valdivia with Beals to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616